Criminal prosecution tried upon an indictment charging the defendant with carnal knowledge of a virtuous female child, over twelve and under sixteen years of age, contrary to the provisions of C. S., 4209.
Verdict: Guilty.
Judgment: Imprisonment in the State's prison at hard labor for a term of four years.
The defendant appeals, assigning errors.
Two errors are assigned by the defendant on his appeal to this Court, neither of which can be sustained. It would serve no useful purpose to set out the evidence or to discuss the exceptions.
The verdict and judgment will be upheld.
No error.